Title: Proclamation re Military Expeditions against Spain, 27 November 1806
From: Jefferson, Thomas
To: 


                        
                        Whereas information has been recieved that sundry persons, citizens of the US. or residents within the same,
                            are conspiring & confederating together to begin & set on foot, provide & prepare the means for a
                            military expedition or enterprize against the dominions of Spain, against which nation war has not been declared by the
                            constitutional authority of the US that for this purpose they are fitting out & arming vessels in the Western
                            waters of the US, collecting provisions, arms military stores, and other means are decieving & seducing honest
                            & well meaning citizens under various pretences to engage in their criminal enterprizes, are organising,
                            officering & arming themselves for the same, contrary to the laws in such cases made & provided, I have
                            therefore thought fit to issue this my Proclamation, warning & enjoining all faithful citizens who have been led
                            to participate in the sd unlawful enterprizes without due knolege or consideration to withdraw from the same without delay
                            & commanding all persons whatsoever engaged or concerned in the same to cease all further proceedings therein as
                            they will answer the contrary at their peril, and incur prosecution with all the rigors of the law:  and I hereby enjoin
                            and require all officers civil or military of the U.S. or of any of the states or territories, & especially all
                            Governors, & other executive authorities, all judges, justices, & other officers of the peace all military
                            officers of the army or navy of the US & officers of the militia to be vigilant, each within his respective
                            department and according to his functions, in searching out & bringing to condign punishment all persons engaged
                            or concerned in such enterprize, in siezing & detaining subject to the dispositions of the law, all vessels, arms,
                            military stores or other means provided or providing for the same, & in general in preventing the carrying on such
                            expedition or enterprize by all the lawful means within their power. and I require all good & faithful citizens,
                            & others within the US. to be aiding & assisting herein & especially in the discovery,
                            apprehension, and bringing to justice, of all such offenders, and in the giving information against them to the proper
                            authorities
                        In testimony whereof I have caused the seal of the US. to be affixed to these presents, & have signed
                            the same with my hand. Given at the city of Washington on the 27th day of November 1806. and of the sovereignty &
                            Independce of the US. the 31st.
                    